            Case 1:19-cv-00969-TNM Document 53 Filed 06/03/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES HOUSE OF
REPRESENTATIVES,

                              Plaintiff,                    No. 19-cv-00969 (TNM)

       v.

STEVEN T. MNUCHIN, in his official capacity as
Secretary of the Treasury, et al.,

                              Defendants.



   UNOPPOSED MOTION TO STAY DEFENDANTS’ RESPONSE TO COMPLAINT
      PENDING RULING ON MOTION FOR PRELIMINARY INJUNCTION
    Defendants hereby move to stay their response to the House of Representatives’s complaint

pending a ruling by the Court on the House’s motion for preliminary injunction. In accordance

with Local Rule 7(m), the parties have conferred and the House do not oppose this motion. For

the reasons set forth below, Defendants’ motion should be granted:

       1.       The House initiated this action on April 5, 2019. See Complaint, ECF No. 1.

Approximately two weeks later, on April 23, 2019, the House filed a motion for preliminary

injunction seeking to enjoin the use of certain funds to construct barriers along the southern

border of the United States. See ECF No. 36. The Court heard oral argument on the motion on

May 23, 2019.

       2.       In accordance with Federal Rule of Civil Procedure 12(a)(2), Defendants’

deadline to respond to the House’s complaint is June 7, 2019.

       3.       In Defendants’ view, resolution of the pending motion for preliminary injunction

is likely to provide important guidance to the parties regarding this Court’s view of the

jurisdictional and merits issues presented in this case. Accordingly, it would be inefficient to
            Case 1:19-cv-00969-TNM Document 53 Filed 06/03/19 Page 2 of 2



move forward with additional briefing concerning the House’s complaint until the Court issues

its decision on the motion for preliminary injunction.

       4.       Defendants therefore request that the Court stay Defendants’ response to the

House’s complaint pending a ruling from the Court on the motion for preliminary injunction.

Following the Court’s decision, the parties will submit a status report within seven days setting

forth a proposed schedule for further proceedings. A proposed order is attached.


DATE: June 3, 2019                    Respectfully submitted,
                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      JAMES M. BURNHAM
                                      Deputy Assistant Attorney General
                                      JOHN G. GRIFFITH
                                      Director, Federal Programs Branch
                                      ANTHONY J. COPPOLINO
                                      Deputy Director, Federal Programs Branch

                                      /s/ Andrew I. Warden
                                      ANDREW I. WARDEN
                                      Senior Trial Counsel (IN Bar No. 23840-49)

                                      KATHRYN C. DAVIS (D.C. Bar No. 985055)
                                      MICHAEL J. GERARDI (D.C. BAR NO. 1017949)
                                      RACHAEL L. WESTMORELAND
                                      LESLIE COOPER VIGEN
                                      Trial Attorneys
                                      U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, NW
                                      Washington, D.C. 20530
                                      Tel.: (202) 616-5084
                                      Fax: (202) 616-8470

                                      Attorneys for Defendants
